Title: From George Washington to Edmund Randolph, 8 January 1782
From: Washington, George
To: Randolph, Edmund


                  
                     Sir
                     Philada 8th January 1782.
                  
                  You will add to the obligations under which you have already laid me, by taking the trouble to transmit the inclosed to the speaker of the Virginia House of Delegates.
                  I am happy in having so good an opportunity, as that which now offers by Capt. la Touche, of forwarding the letter to the Marquis de la Fayette.  I am not a judge of the Etiquette upon these occasions, but it really does seem odd to me to present a man with his own likeness.  I have the honor to be with sincere Esteem Sir yr most obt servt.
                  
               